Citation Nr: 0210668	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-16 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from January 1977 to November 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2000 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A decision of the Board in August 1988 denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  Rating decisions in December 1988, May 
1990, and November 1992 by the RO found that new and material 
evidence had not been submitted to reopen the claim.  
Thereafter, the veteran submitted additional evidence in 
another attempt to reopen his claim for service connection 
for an acquired psychiatric disorder.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.


FINDINGS OF FACT

1.  A decision of the Board in August 1988 denied entitlement 
to service connection for an acquired psychiatric disorder.

2.  Unappealed RO decisions in December 1988, May 1990, and 
November 1992 found that new and material evidence to reopen 
the claim for service connection for an acquired psychiatric 
disorder had not been submitted.

3.  Evidence presented or secured since November 1992 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder. 



CONCLUSIONS OF LAW

1.  A decision by the Board in August 1988, denying 
entitlement to service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  RO decisions in December 1988, May 1990, and November 
1992, finding that additional evidence was not new and 
material, are final.  38 U.S.C.A. § 7105 (West 1991).

3.  Additional evidence presented or secured since November 
1992 is not new and material, and the claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  In this case, the veteran 
was notified of the pertinent law and of what evidence is to 
establish service connection for a disability claimed to have 
been incurred in active service in a statement of the case 
furnished to him in July 2000 and in a supplemental statement 
of the case furnished in July 2001.  In the statement of the 
case, the RO advised the veteran that medical evidence 
relating a current acquired psychiatric disorder to his 
period of active service would be required to substantiate a 
reopened claim and that he, rather than VA, needed to obtain 
and submit such evidence.  Therefore, the Board believes, 
based on the record, that VA's duty to notify the veteran has 
been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for an acquired psychiatric disorder, because in 
this decision the Board has found that new and material 
evidence to reopen the claim has not been submitted, the duty 
to assist does not apply.  The Board concludes that the 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to do so.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001). Evidence which may be considered 
in rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309(a), such as psychosis, will be any evidence 
of a nature usually accepted as competent to indicate the 
time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative 
to the effect of intercurrent injury or disease. The 
expression ``affirmative evidence to the contrary'' will not 
be taken to require a conclusive showing, but 
such showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  See 38 C.F.R. 
§ 3.307(d) (2001).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board or an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104(b), 7105 (West 1991).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (2001).  Then, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107 (West Supp. 2001) has been met. 

In the instant case, as noted above in the Introduction of 
this decision, a Board decision in August 1988 denied 
entitlement to service connection for an acquired psychiatric 
disorder and RO decisions in December 1988, May 1990, and 
November 1992 found that new and material evidence to reopen 
the claim had not been submitted.

The evidence of record at the time of the Board's August 1988 
decision included: service medical records; records of 
postservice psychiatric treatment at facilities of the states 
of Illinois and Maryland; a report in December 1980 by a board 
of 3 VA neuropsychiatrists; statements by the veteran; a 
statement by a parish priest; and testimony at a personal 
hearing in June 1987 by the veteran and his parents.

The service medical records revealed that, in early November 
1978, the veteran was referred for a psychiatric evaluation to 
the United States Naval Hospital, Naples, Italy, after he was 
seen wandering the ship at night and pounding the deck of the 
ship with a hammer.  The assessment was personality disorder.  
Later that month, during hospitalization, he underwent another 
psychiatric evaluation.  It was noted that recently the 
veteran had gotten into an altercation with a shipmate and 
allegedly threatened the other service member with a hammer.  
It was noted that the veteran's service record had been 
marginal and he had been a repeated disciplinary problem.  He 
admitted to frequent conflict with his co-workers and 
superiors since entry into the Navy.  His past history 
indicated that he had a long history of immature behavior in 
the form of frequent fighting and rebellion against authority.  
He had a history of occasional drug and alcohol abuse prior to 
entry, but he denied any such current problems.  A mental 
status examination revealed an alert, cooperative man who was 
angry about his current situation but manifested no evidence 
of disabling neurosis, psychosis, or organic brain disease.  
Although he appeared to be of at least average intelligence, 
his judgment was immature and his motivation for further 
service was very poor.  He was unhappy in his current position 
and did not wish to complete his enlistment.

The evaluating psychiatrist determined that the veteran was 
not in need of hospitalization and returned him to duty.  The 
examiner reported that the veteran was not mentally ill and 
that he was responsible for his behavior.  However, he was 
likely to continue having difficulties adjusting to the 
demands of military service because of personality disorder 
and, therefore, it was strongly recommended to his command 
that he be processed for administrative discharge for reasons 
of unsuitability.  The final diagnosis was immature 
personality disorder.  The veteran was separated from service 
in late November 1978.

Records of the Elgin Mental Health Center, a facility of the 
state of Illinois, show that the veteran was admitted in 
August 1979 after violent behavior toward family members.  He 
was discharged in November 1979 with a diagnosis of 
schizophrenia, acute schizophrenic episode, notwithstanding 
the fact that there were no clinical findings of psychosis.

In August 1980, the veteran sought admission to a VA Medical 
Center, stating that he needed money and a place to stay and 
was there to get a disability pension.  At admission, he 
denied having hallucinations and there was no evidence of 
delusions.  Psychological testing revealed evidence of 
personality disorder.  The diagnosis on hospital discharge in 
September 1980 was personality disorder, (other), borderline.

In November 1980, the RO's adjudication officer requested that 
a board of neuropsychiatrists reconcile the inservice, Elgin 
Mental Health Center, and VA Medical Center diagnoses, 
determine the correct diagnosis, and offer an opinion as to  
whether the veteran's diagnosis of schizophrenia was related 
to the condition for which he was treated in service.

In December 1980, the board of 3 VA psychiatrists reported 
that they had reviewed all available records in depth and 
found that the records contained sufficient documentation of 
clinical findings to substantiate a diagnosis of personality 
disorder, (other) immature.  The board of psychiatrists 
reported that there was no evidence in the record to 
substantiate schizophrenia, borderline personality, or any 
other psychiatric diagnosis and there was no evidence in the 
records to suggest service connection.

In March 1982, diagnoses at a Maryland state psychiatric 
hospital were: on Axis I, schizophrenia, paranoid, chronic, 
and alcohol abuse, continuous; and, on Axis II, anti-social 
personality.

The veteran was readmitted to Elgin Mental Health Center in 
August 1984 for 10 days of treatment.  The final diagnosis was 
schizoid personality disorder.

The evidence of record at the time of the Board's August 1988 
decision also included a statement by a priest concerning his 
observations of the veteran both prior to and after the 
veteran's period of active military service and testimony by 
the veteran's parents at a June 1987 hearing, at which they 
said, inter alia, that the veteran was different after service 
than he had been before entering service.

At the time of the RO decision in December 1988, evidence 
added to the record consisted of treatment records from a City 
of Chicago mental health clinic dated in 1984 and 1985, which 
contained a diagnosis of schizophrenia, paranoid type, 
chronic.

At the time of the RO decision in May 1990, evidence added to 
the record included a statement by a VA psychiatrist in March 
1990 that the veteran was being treated for schizophrenia.  
The physician stated that the veteran had intermittent 
paranoid delusions and was taking Mellaril.

At the time of the RO decision in November 1992, evidence 
added to the record consisted of a statement by the veteran 
concerning his experiences while he was on active duty.

As noted above, since the RO found in November 1992 that new 
and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder had not been 
submitted, the veteran has submitted additional evidence in 
another attempt to reopen his claim.  The additional evidence 
presented or secured since November 1992 includes: duplicate 
copies of service medical records and postservice medical 
records; VA treatment records; a statement by the veteran's 
mother; and statements by the veteran and his testimony at a 
personal hearing in November 2000.

The duplicate copies of medical records which the veteran has 
submitted are obviously not new.

The VA treatment records are new but they are not material.  
The VA treatment records show: a diagnosis in June 1998 of 
depression and residuals of schizophrenia; diagnoses in April 
1999 of depression, alcohol abuse, and compulsive gambling; 
diagnoses in October 1999 of schizophrenia, chronic 
undifferentiated type, and history of polysubstance abuse; and 
diagnoses in June 2001, at discharge from a VA Medical Center, 
of schizoaffective disorder, alcohol dependence, and cannabis 
abuse. The VA treatment records are not material because they 
contain no findings or opinion relating the veteran's current 
acquired psychiatric disorders to his period of active 
service.

In a statement received in February 2000, the veteran's mother 
stated that, "I find it incomprehensible that the only doctor 
to have examined Joe and called his condition a personality 
disorder and not schizophrenia is the physician that did the 
exit Navy examination."  The Board notes that the veteran's 
mother's statement is not accurate, in that 2 service 
department psychiatrists and 3 VA psychiatrists all diagnosed 
the veteran with a personality disorder.  In any event, the 
veteran's mother, as a layperson, is not qualified to offer an 
opinion on a question of medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For that reason, 
her statement lacks probative value and is not material.

The veteran's additional statements and testimony essentially 
repeat the assertion, which he had made prior to November 
1992, that his diagnosed schizophrenia was present during his 
active service.  That statement by the veteran is cumulative 
and redundant of his earlier statements and is thus not new.

In sum, none of the evidence added to the record since 
November 1992 is new and material, and so the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the appeal is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

